OPINION OE THE CouBT BY
JuDBE LlNDSAY:
Tbe evidence in this case conduces to show that the appellee John J. Letton resorted to indelicate and perhaps improper means to prevent competition in the bidding, .in the last sale made of the lands of which his father died seized, and the circumstances proven are calculated to excite the suspicion that there existed a fraudulent combination between Talbot, Soper and said appellee to so manage the- sale as to enable them to buy the land for less than it’s value. But we do not think the evidence in the case preponderates in favor of these conclusions to such an extent as would authorize the courts to interfere in behalf of the appellants, especially as the weight of evidence shows that notwithstanding any improper means that may have been resorted to, or any fraudulent combination which may have existed between the appellees, the lands sold for their fair market value. This being true, appellants sustained no damage by reason of the matters and things complained, of, and their petition was properly dismissed.
Judgment affirmed.